On Motion for Rehearing.
In our main opinion we state that the plaintiff did not except to the failure of the trial court to charge the jury that plaintiff was entitled to interest on the amount of damages caused by defendant's trespass upon plaintiff's property, and on the loss of profits sustained by reason of the injury to plaintiff's gin. Upon re-examining the record, we find this statement is inaccurate.
Plaintiff presented a special charge which he requested the court to give the jury, instructing them that plaintiff should be allowed interest at 6 per cent. per annum on the damages found by the jury, from the date of the accrual of the damages. This charge was refused, and appellee complains of its refusal by proper assignment.
Our holding that appellee was not entitled to recover interest was based on the insufficiency of his pleading to support such recovery, and the error in our statement as to plaintiff's acquiescence in the charge was immaterial. We only make the correction because of our desire to accurately state in our opinion the facts reflected by the record.
The majority, after due consideration of the vigorous motion for rehearing presented by appellee, feel constrained to adhere to the holdings expressed in our original opinion and refuse the motion.